COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                   §
 FORD MOTOR COMPANY,                                             No. 08-18-00193-CV
                                                   §
                               Appellant,                           Appeal from the
                                                   §
 v.                                                               83rd District Court
                                                   §
 PETER GARZA, INDIVIDUALLY                                      of Pecos County, Texas
 AND AS NEXT FRIEND OF S.G., A                     §
 MINOR, AND ON BEHALF OF THE                                     (TC# P-7725-83-CV)
 ESTATES OF STEPHANIE GARZA,                       §
 TAYLOR GARZA, PETER JAMES
 GARZA, AND JESSE GARZA,                           §
 DECEASED, and JIM FISK and
 MARY FISK,                                        §

                                Appellee.          §

                                        JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal. We further order costs of the appeal are taxed against the party incurring same, and

this decision be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF NOVEMBER, 2018.


                                             GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.